Citation Nr: 0918696	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vincent M. Trivelli, Attorney



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from December 1948 to December 
1951 and from January 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.  

2.  The preponderance of the evidence is against a finding 
that the Veteran participated in combat.  

3.  There is no credible evidence to support the incurrence 
of either of the Veteran's claimed stressor incidents. 


CONCLUSION OF LAW

PTSD was not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Veteran was provided with a VCAA notice letter in August 
2005, which was prior to the initial adjudication of his 
claim.  This letter told the Veteran what evidence was needed 
to substantiate the claim for service connection for PTSD.  
The Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the Veteran to notify VA if he knew of any 
evidence or information that he thought would support his 
claim such as VA treatment records or private medical 
records.  December 2005 and July 2006 letters requested 
detailed information regarding the stressors necessary to 
establish entitlement to service connection for PTSD.  These 
letters contained the notice required by Pelegrini.  

In regards to the additional notification outlined in 
Dingess, Veteran status has been established and is not at 
issue.  The August 2005 letter notified the Veteran of the 
need for the evidence to show a current disability and a 
relationship between that disability and active service.  

The Veteran was not provided with notice regarding effective 
dates and disability evaluations until a June 2008 letter.  
Although the notification arrived after the initial 
adjudication of the case and the case has not been 
readjudicated since June 2008, this is harmless error.  As 
the Veteran's claim will be denied, neither an effective date 
nor disability rating will be assigned, and he cannot be 
harmed by the failure to provide this notification in a 
timely manner.  The duty to notify has been met, and the 
Board will proceed with adjudication of his claim.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that the duty to assist has been met.  
The Veteran's service treatment records are in the claims 
folder.  After multiple attempts to obtain his personnel 
records were unsuccessful, the RO certified that these 
records were unavailable and believed to have been destroyed 
by a fire at the National Personnel Records Center (NPRC).  
The NPRC has also noted that the information sought by the RO 
would not be found in morning reports, so no attempt has been 
made to obtain those records.  The RO has also certified that 
the Veteran has not provided enough detailed stressor 
information that would allow a verification request to be 
forwarded to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  All VA treatment records have been 
obtained.  The Veteran has not identified any private 
treatment records, and he has declined his right to a 
hearing.  He has not been afforded a VA examination, but in 
the absence of evidence to verify participation in combat or 
his claimed stressors, such an examination is not required.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As all 
necessary development has been completed, the Board may 
proceed with the adjudication of his claim.  

Service Connection

The Veteran contends that he has developed PTSD as a result 
of his service in Korea.  He argues that he participated in 
combat in Korea, and has provided two stressor incidents that 
occurred during the course of combat which he believes 
resulted in the development of his PTSD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In the case of any Veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the Veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the Veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes VA treatment records dated from October 
2005 through November 2006.  These records include diagnoses 
of PTSD.  January 2006 records state that the Veteran 
received the Purple Heart while serving in the Korean War.  
April 2006 records state that the Veteran was involved in 
firefights in Korea where he earned three combat medals.  
Although there is no opinion that explicitly links the PTSD 
to active service, the implication from these records is that 
any PTSD is related to the events in Korea.  

Therefore, the Veteran's claim is dependent on either being 
able to find that the Veteran participated in combat, or that 
there is evidence to support the incurrence of either of the 
Veteran's two claimed stressors.  If the Veteran is 
determined to have engaged in combat, then in the absence of 
clear and convincing evidence to the contrary, no additional 
evidence is required to support his claimed stressors.  If it 
is not shown that the Veteran engaged in combat, then 
additional evidence will be required to support the 
incurrence of the claimed stressors.  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a Veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
Veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Satisfactory proof that a Veteran engaged in combat 
with the enemy depends on the facts of each case, requires 
evaluation of all pertinent evidence, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  

In addition to arguing that he participated in combat, the 
Veteran provided two stressor incidents which he believes 
resulted in his PTSD.  In statements dated January 2006, he 
says that he was assigned to the 160th regiment of the 40th 
Infantry Division at the time of both incidents, and that he 
was in this unit from October 1950 to November 1952.  The 
Veteran states that the first incident occurred sometime 
between May and July of 1952, when an air strike accidently 
bombed a mess tent and killed or injured several soldiers.  
The Veteran states that he witnessed this event from 
approximately 1000 yards away.  The second incident occurred 
in November 1952 when his squad was mortared while patrolling 
the demilitarized zone along the 18th parallel near Inchon.  
He jumped in a foxhole, but still sustained a shrapnel injury 
to the left hand.  

In an August 2007 affidavit, the Veteran states that after he 
re-enlisted in Germany in January 1952, he was assigned to 
Company L, 160th Infantry Regiment, 40th Division.  While 
serving in this unit he was assigned to combat duty in Korea.  
He does not recall the exact date, but at some point his left 
hand was injured by shrapnel during a mortal attack.  This 
was treated by medics and he did not seek a doctor for this 
problem until after service.  On another occasion, near a 
hill referred to as Old Baldy, allied aircraft intending to 
bomb enemy positions mistakenly hit an Allied mess tend and 
killed three soldiers from the Veteran's company.  He was no 
more than half a mile away from the bombing but immediately 
ran to the sight.  The Veteran concluded by adding that he 
was exposed to combat situations and living in extreme 
conditions in Korea.  

The Veteran submitted a second affidavit in September 2008 
that was accompanied by two photographs.  The Veteran 
affirmed that the photographs were of him, and that they were 
taken during his assignment to combat duty in Korea with 
Company L, 160th Infantry Regiment, 40th Division.  The first 
photograph shows an individual standing next to a jeep that 
appears to have a 40-160 on the bumper.  The second 
photograph shows the same individual standing before what 
appears to be the sandbagged entrance of a bunker or shelter.  

A history of the 40th division has been submitted.  This 
shows that the order of battle as of January 1953 included 
the 160th Infantry regiment.  The main body of the 40th 
division reached Korea and went into the front line in 
February 1952.  A friendly fire incident in which Allied 
aircraft bombed the division's rear area and killed several 
members of the postal section is noted to have occurred on 
March 2, 1952.  The history notes that actions continued to 
occur through the rest of 1952 and well into 1953.  A truce 
was declared in July 1953, and the division remained in Korea 
until May 1954.  

The Veteran's statements in the VA treatment records as to 
having received a Purple Heart and three combat medals for 
his service in Korea have already been noted.  

The Board will now examine the Veteran's service records as 
well as his post service statements and treatment to 
determine whether or not the evidence supports the Veteran's 
contentions regarding combat or the occurrence of the two 
stressors he has described.  

Initially, the Board notes that the Veteran argues that his 
service in Korea occurred during his second period of 
service, which began in January 1952.  The Veteran does not 
argue and the record does not show that the Veteran had 
service in Korea prior to that time.  Therefore, the Board 
will concentrate its examination on the records from the 
Veteran's second period of service.  

Furthermore, although the Veteran's service treatment records 
have been obtained and associated with the claims folder, 
most of his personnel records are missing and are presumed to 
have been destroyed in a fire at the NPRC.  The VA has a 
heightened duty to assist the Veteran when records are 
missing and presumed to have been destroyed.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

The available personnel records include the DD Form 214 for 
the Veteran's second period of service.  This shows that he 
entered service on January 1, 1952 in Germany, and that he 
was discharged on April 22, 1954 at Fort Knox, Kentucky.  His 
specialty number or symbol was 1745, which research indicates 
was an Infantry first sergeant.  However, the DD 214 states 
that the Veteran's rank at the time of discharge was 
corporal, and that the date of rank was November 1953.  Four 
awards and decorations are listed, including the Korean 
Service Medal and the United Nations Service Medal.  It is 
noted on this document that no wounds were received during 
this period of treatment.

The service treatment records have been obtained and appear 
to be complete, and include the records from the Veteran's 
second period of service.  Many of these records contain the 
name of the unit to which the Veteran was assigned and the 
location of that unit.  

Dental records dated January 14, 1952 indicate that the 
Veteran was assigned to the 334th Ordnance Depot Company.  
The record shows that the Veteran's treatment was 
administered in Germany. 

Dental records from May 15, 1952 show that the Veteran was 
now assigned to the 322nd Heavy Tank Battalion, Headquarters 
Company.  The treatment was received at North Camp Polk, 
which the Board notes is in Louisiana.  

Additional dental records from July 11, 1952 indicate that 
the Veteran remained in the 322nd Heavy Tank Battalion, 
Headquarters and Service Company.  The location of the 
treatment was not noted.  

A record dated October 18, 1952 shows that the Veteran had 
been brought to the dispensary by the military police for 
sobriety test.  His unit was still the 322nd Heavy Tank 
Battalion, Headquarters and Service Company, and the 
treatment was received in Germany.  

Medical records and an X-ray study dated December 10, 1952 
show that the Veteran injured his left hand when it was 
caught in a car door.  His unit was the 4th Replacement 
Company, and the only location noted was the 4th Division 
hospital. 

Treatment records dated December 16, 1952 state that the 
Veteran's unit was now Company K, of the 8th Infantry 
Regiment.  He was seen for follow up of his hand injury.  The 
records show that the Veteran continued to be followed for 
the injury to his hand through February 20, 1953.  The 
location of this treatment was noted to be in Germany.  

The Veteran was admitted for treatment of a cough on 
September 29, 1953.  His unit was L Company, 160th Infantry.  
The location of the treatment was not noted.  The Veteran 
also reported to sick call on February 7, 1954.  His unit 
continued to be listed as L Company, 160th Infantry.  This 
record did not state where the treatment was administered.  

The post service records include a September 1955 claim for 
compensation for a left hand disability.  The Veteran stated 
that he broke his left hand in the first part of 1953 in 
Germany.  

In June 1970, the Veteran submitted a statement that he had 
injured his left hand in a truck accident in Germany.  He 
said the accident occurred in 1953.  

A November 1970 VA examination included an examination of the 
left hand.  The examiner noted that the injury had occurred 
in 1952 when it was caught in a car door.  The Veteran did 
not provide a history of shrapnel wound.  

After a review of these records, the Board is unable to 
conclude that the evidence supports a finding that the 
Veteran participated in combat.  

The Veteran's DD 214 shows that he was awarded the Korean 
Service Medal and the United Nations Service Medal.  The 
Board notes that the Korean Service Medal is the primary 
United States decoration for participation in the Korean War 
and is awarded to any U.S. service member who performed duty 
in the Republic of Korea between June 27, 1950 and June 27, 
1954.  It was awarded for service within territorial limits 
or service that directly supported the military efforts in 
Korea.  It should be noted that this includes all service, 
and not just combat service.  As the armistice was signed in 
July 1953, it should be further noted that this medal was 
awarded for nearly a year after the end of active 
hostilities.  The United Nations Service Medal was a similar 
award for those who participated in the defense of Korea 
between the dates of June 27, 1950 and July 27, 1954.  Once 
again, it does necessarily connote participation in combat.  
While these medals show that the Veteran was in Korea, they 
do not show that he participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The DD 214 does not show awards that would confirm combat 
participation, such as a Purple Heart.  Additionally, as 
noted, the document lists "none" where wounds received in 
service would be noted.  He did not receive a Combat 
Infantryman's Badge, which is given to soldiers who 
participate in combat with the enemy.  There is also no 
indication that the Veteran received any other award for 
valor such as a Silver Star or a Bronze Star with V device 
that would confirm the Veteran participated in combat.  The 
Board notes that the Veteran has submitted affidavits stating 
that he participated in combat, but these statements conflict 
with the official record on several important points, which 
will be described in further detail below.  His photographs 
seemingly confirm that he was assigned to the 160th Infantry, 
but do not show combat.  The Board concludes that the 
preponderance of the evidence shows that the Veteran did not 
participate in combat with the enemy.  Therefore, he is not 
entitled to the presumptions of 38 U.S.C.A. § 1154(b), and 
there must be credible evidence to show that his claimed 
stressors occurred.  38 C.F.R. § 3.304(f).  

However, the Board is unable to find that there is credible 
evidence that either of the Veteran's claimed stressors 
occurred.  

In the Veteran's initial stressor statement, he says that he 
was assigned to the 160th regiment of the 40th Infantry 
Division at the time of both incidents, and that he was in 
this unit from October 1950 to November 1952.  In the 
Veteran's first affidavit, he says that after he re-enlisted 
in Germany in January 1952, he was assigned to Company L, 
160th Infantry Regiment, 40th Division.  In contrast, the 
Veteran's medical records show that he was in three different 
units between January 1952 and February 1953, none of which 
included Company L, 160th Infantry Regiment, 40th Division.  
His medical records show that he remained in Company K, of 
the 8th Infantry Regiment in Germany through at least 
February 20, 1953.  The first records to place him in Company 
L, 160th Infantry Regiment, 40th Division are dated September 
1953, which was after the armistice.  Although this confirms 
that the Veteran was transferred to Company L, 160th Infantry 
Regiment, 40th Division, this could not have occurred prior 
to late February 1953.  

Therefore, as both of the Veteran's claimed stressors were 
said to have occurred in 1952 while he was assigned to 
Company L, 160th Infantry Regiment, 40th Division, the 
credible evidence does not support their occurrence at that 
time.  The Board notes the Veteran's subsequent affidavit in 
which he states that while he may have been mistaken about 
the date, he did sustain a shrapnel injury to his left hand.  
However, while the Veteran's VA treatment records show that 
he told his doctors that he received a Purple Heart and other 
combat medals, these awards are not reflected on his DD 214.  
The Veteran states that he did not request immediate 
treatment for the shrapnel wound to the hand, but the Board 
notes that it was not shown on his separation examination 
either.  Furthermore, although the Veteran sought service 
connection for a left hand disability approximately one year 
after discharge, and although his left hand was examined by 
VA doctors, he uniformly attributed this disability to the 
accident in Germany without even once adding that he had an 
additional injury due to shrapnel.  Again, there is no 
credible evidence to support the incurrence of a stressor in 
service involving a mortar attack with an injury to the left 
hand.  

Similarly, there is no credible evidence to show that the 
Veteran's second claimed stressor occurred.  The history of 
the 40th Infantry Division shows that on March 2, 1952, the 
division's rear area was strafed and bombed by allied 
aircraft, which resulted in the death of several soldiers.  
However, as has already been established, the Veteran could 
not have been assigned to the 40th division until at least 
one year later.  Furthermore, his records show that he was in 
Germany in January 1952 and in Louisiana in May 1952, so it 
is highly unlikely that he would have been in Korea with any 
other unit in the interim.  The Board acknowledges that it is 
possible that the Veteran got the date of the friendly fire 
incident wrong, and that something may have been witnessed in 
1953, which would fit the evidence as to when he joined the 
40th Division.  However, such an incident is not noted in the 
40th Division history, and the Board observes that if the 
first friendly fire incident was important to note, then it 
would follow that any subsequent incident would have likely 
been noted.  The Board finds that there is no evidence to 
support a finding that the Veteran witnessed such a friendly 
fire incident during service.  As noted, there are no other 
indications that he was involved in combat while in Korea.

Therefore, as the preponderance of the evidence is against a 
finding that the Veteran participated in combat, and as there 
is no credible evidence to support a finding that either of 
the Veteran's claimed stressor incidents occurred, 
entitlement to service connection for PTSD is not warranted.  
38 C.F.R. § 3.304(f).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


